DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 16 May 2022, on an application filed 30 April 2018, which claims priority to an application that claims priority to provisional applications filed 12 September 2012.
Claims 1, 18 and 19 and 31 have been amended.
Claim 30 has been canceled.
Claim 31, as amended, has been deemed to be in condition for allowance as it is not disclosed by the prior art.
Claims 1-29 and 31 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 May 2022 has been entered.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 March 2022 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-29 are rejected under 35 U.S.C. 103(a) as being obvious over Peot et al. (U.S. PG-Pub 2010/0185113 A1), hereinafter Peot, further in view of Le et al. (U.S. PG-Pub 2007/0173733 A1), hereinafter Le, further in view of McCarthy et al. (U.S. Patent 6,904,408 B1), hereinafter McCarthy.

As per claims 1, 18 and 19, Peot discloses a brainwave monitoring system and a non-transitory computer readable medium storing machine executable instructions for performing steps (Peot, Figs. 1 and 3) comprising: 
a plurality of client computing devices capturing bio-signal data for a plurality of users each of the plurality of client computing devices in communication with at least one bio-signal sensor, wherein each of the plurality of client computing devices is executing a respective application of a plurality of applications (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8. A cue is derived from captured bio signal data, see paragraphs 4, 9 and 10. Each user has a helmet mounted device [HMD] #12, shown in Figs. 2 #3, and are engaged in activities, such as monitoring their direct environment in a ground based environment, see Figs. 7 and 8. Activities can also include flying planes, see paragraph 8. Each HMD contains one or several processors/computing devices executing applications to monitor the users physiological activities, such as their cognitive response or the visual fixation or position, see Fig. 3 and paragraphs 27-29. Similarly, all of these signals are processed by a decision level classifier #130, which is a respective application that processes all of the inputs from the other applications, including EEG Classifier #86, FNIRS Classifier #114, Pupil Classifier #104 and Dwell Time Classifier #126, see Fig. 4. See also the plural Spatial Classifiers #162-164 of Fig. 6, which are then processed by the temporal classifier #168.); 
at least one user effector to provide a real-time biofeedback output (System outputs real time biofeedback, significant or non-significant response detected as a result of the determined response classification, see paragraph 54.); and 
receive time-coded bio-signal data ... (Peot, Figs. 3 and 4 discloses reception of bio-signal data from plural sensors.); 
acquire time-coded feature event data (Various time-coded feature event data is assembled from the received bio-signal data, such as when the user noticed various stimulus, relevant and not relevant, when the user began fixation, see Fig. 5 and see paragraphs 10, 23-25.); 
extract ... feature events from the time coded feature event data at feature event time codes, each feature event being a set of variables and corresponding values at one or more feature event time codes (Feature events are assembled from the feature event data, such as when the eyes (variable) remain focused on a region of less than half a degree (value), see paragraphs 29-30. See also paragraph 31.); 
automatically search the feature events to identify patterns that are statistically significant, each pattern linked to a feature event time code of the one or more feature event time codes, the pattern representing user response associated with the feature event data at the feature event time code (The system of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34.); 
using the feature event time codes linked to the patterns identified in the feature-events, label segments in the time-coded bio-signal data having bio-signal time-codes during a same time segment as the feature event time codes linked to the patterns (Figs. 5 and 6 and paragraphs 43-45.);   
update or create pipelines associated with the plurality of applications using bio-signal features extracted from labelled segments of the time-coded bio-signal data from each of the plurality of client computing devices, the pipelines defined by pipeline parameters for predicting brain states (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34 and 43-45 and 49-53. Peot describes creation of plural parallel pipelines, classifier pipelines #162-164, which are based on analysis of features extracted from a time window of the response signals; these pipelines are associated with the plurality of applications, such as various classifiers of Fig. 4, which are used to inspect the signal data. Applicant’s specification defines a pipeline as an instance” generated “in order to analyze the user’s private bio-signal data using particular analysis or processing parameters applied during the analysis or processing”, see present specification at paragraph 56; accordingly, the plural parallel spatial classifiers would comprise a pipeline, as would the decision level classifier #130 of Fig. 6.); 
determine and output a response classification of segments of time-coded bio-signal data from at least one user of the plurality of users using a respective pipeline defined by the pipeline parameters, the response classification being an automatic prediction of a brain state at the bio-signal time codes, wherein the respective pipeline is associated with the at least one user and a respective application of the at least one user (Response classification of whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 6 and paragraphs 49-53. The Office notes that the online Wiktionary dictionary defines associated as “connected with something or another person.”); 
the at least one user effector configured to provide the real-time biofeedback output as an indication of the response classification (System outputs real time biofeedback, significant or non significant response detected as a result of the determined response classification, see paragraph 54.).

Peot fails to explicitly disclose:
at least one computer server in communication with ... computing devices over a communications network; and
receive data associated with a plurality of user identifiers for the plurality of users; and

However, Le discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide at least one computer server in communication with ... computing devices over a communications network (Le, Figs. 8 and 9.)in order to provide a system enabled to communicate data in a variety of processes, creating a more robust and reliable computer processing system.

Therefore, it would have been obvious to one of ordinary skill in the art of brainwave signal analysis at the time of the invention/filing to modify the brainwave monitoring system of Peot to include at least one computer server in communication with ... computing devices over a communications network, as taught by Le, in order to provide a brainwave monitoring system enabled to communicate data in a variety of processes, creating a more robust and reliable computer processing system.

Further, McCarthy discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to receive data associated with a plurality of user identifiers for the plurality of users (McCarthy, discloses the accumulation data associated with a plurality of users from plural computing devices, see Col. 34, line 60 to Col. 35 line 17; as well as the collection of user identifiers, see Col. 41, lines 32-67.) because to do so would result in a system for detection and interaction utilizing patient mental states that could track plural user’s information, thereby providing increased utility for the operator of the system.

Therefore, it would have been obvious to one of ordinary skill in the art of brainwave signal analysis at the time of the invention/filing to modify the brainwave monitoring system of Peot to receive data associated with a plurality of user identifiers, as taught by McCarthy, because to do so would result in a system for detection and interaction utilizing patient mental states that could track plural user’s information, thereby providing increased utility for the operator of the system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 7-9, 11, 12 and 21-29, Peot/Le/McCarthy disclose claims 1 and 19. Peot also discloses:
7. 	wherein the acquired time-coded feature event data is based at least partly on calendar data stored on at least one of the plurality of client computing devices (The feature event data of Peot is time-coded within the processing device, so it would comprise calendar data, see Figs. 3-6.).  
8. 	wherein the at least one bio-signal sensor comprises a head-mountable brainwave sensor, and the time-coded bio-signal sensor data comprises brainwave data of the user (Peot, Abstract and Fig. 4);
9. 	determine the response classification based at least partly on a type of the at least one bio-signal sensor (Response classification is determined based on various types of bio-signal sensors, Peot outputs real time biofeedback, significant or non significant response detected as a result of the determined response classification, see paragraph 54.);
11. 	wherein the feature event is kth order feature-event comprising k primary feature-events, k being a positive integer, a primary feature event being a single feature variable and a corresponding discrete feature value (Peot, Figs. 5 and 6.);
12. 	wherein each of the plurality of client computing devices are configured to determine whether the response classification indicates a desired mental state and trigger the user effector to provide feedback based at least in part on whether the additional user response classification indicates a desired mental (User responses are classified as relevant or non-relevant, wherein either could be considered a desired mental state, and the system provides feedback based on that classification, see paragraphs 49-54.);
21, 24, 27.	wherein the at least one bio-signal sensor includes at least one electroencephalography (EEG) bio-signal sensor, and the time-coded bio-signal data includes time-coded EEG bio-signal data (Fig. 4.);  
22, 25, 28. 	wherein the at least one bio-signal sensor includes at least one functional Near-Infrared Spectroscopy (fNIRS) bio-signal sensor, and the time-coded bio-signal data includes time-coded fNIRS bio-signal data (Fig. 4.); and
23, 26, 29. 	wherein the at least one bio-signal sensor includes multiple bio- signal sensor types, the time-coded bio-signal data includes multiple time-coded bio-signal data types, and the at least one computer server is configured to synchronize the time codes of the multiple time-coded bio-signal data types and the feature event time codes (Peot, Fig. 4 and paragraphs 10, 23, 38 and 48.); 


As per claims 2-4, 6 and 10, Peot/Le/McCarthy disclose claims 1 and 19. Peot also discloses:
2. 	the transmission of data among various computing devices (Peot, Fig. 8);
3.	the at least one computer server (as shown above), for each of the plurality of client computing devices (Peot, Fig. 8), updating a bio-signal interaction profile (Peot, Fig. 6, user responses are classified and saved.); and
10. 	wherein the time-coded bio-signal data is segmented ... with separate parameters, the segmentation grouping portions of the time-coded bio-signal data having a common feature or common features; ... when probabilistically identifying the pattern (Bio-signal data is initially processed in separate segments based on type of signal received, see Figs. 4-6.);

Peot fails to explicitly disclose:
2. 	to transmit a confirmation of the response classification to the at least one computer server;  
3. 	a bio-signal interaction profile associated with the confirmation of the response classification.  
4.	identify a correspondence between the at least part of the time-coded feature event data stored in the bio-signal interaction profile associated with a first client computing device with time-coded feature event data received from a second client computing device, the correspondence based on the identified pattern of correspondence in the confirmations from the first client computing device and the second client computing device;
6. 	at least one non-bio-signal sensor at and in communication with each of the client computing devices, at least one of the client computing devices configured to: receive time-coded non-bio-signal sensor data from the at least one non-bio-signal sensor; wherein the acquired time-coded feature event data is based at least partly on the received time-coded non-bio-signal sensor data; and
10.	streamed into separate pipelines, each pipeline having different pipeline ... wherein each pipeline is processed separately and only a selected cloud pipeline is utilized by the at least one server computer.

Le also discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide:
2. 	to transmit a confirmation of the response classification to the at least one computer server (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);  
3. 	a bio-signal interaction profile associated with the confirmation of the response classification (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);
4. 	a correspondence between the at least part of the time-coded feature event data stored in the bio-signal interaction profile associated with a first client computing device with time-coded feature event data received from a second client computing device, the correspondence based on the identified pattern of correspondence (Le, Fig. 4 #402-414 where the system uses data from multiple users, and Fig. 3 where the identified pattern of correspondence is identified as indicated above). A secondary embodiment of Le discloses the confirmed user-response classification used in the classification model associated with the user (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);
6. 	at least one non-bio-signal sensor at and in communication with each of the client computing devices, at least one of the client computing devices configured to: receive time-coded non-bio-signal sensor data from the at least one non-bio-signal sensor; wherein the acquired time-coded feature event data is based at least partly on the received time-coded non-bio-signal sensor data (See the environmental inputs of Le, Figures 6, 8 and 9, which are used in conjunction with the bio-signal sensor data to generate feature event data at paragraphs 92-93.); and
10.	streamed into separate pipelines, each cloud pipeline having different pipeline ... wherein each pipeline is processed separately and only a selected pipeline is utilized by the at least one server computer (Le, Fig. 3 #308 and 310.).

The motivation for making these modifications to the teachings of Peot is the same as that set forth above, in the rejection of claim 1.


As per claims 13, 15-17 and 20, Peot/Le/McCarthy disclose claims 1, discussed above. Peot also discloses:
	13, 15.	biofeedback output (as shown above);
	16. 	wherein the user effector is part of a augment reality system and the real-time biofeedback output comprises ... a display that is part of the augment reality system (Peot discloses use of a helmet mounted display, see paragraphs 8 and 22-23);
	17.	user effector (as shown above);;
	20.	processor and display (as shown above);

Peot fails to explicitly disclose:
13. 	modulation of presentation of stimulus including at least a timing of switching of images being rendered on a display interface of each of the plurality of client computing devices;  
15.	modulation of presentation of stimulus including at least modulation of contrast of images being rendered on a display interface of each of the plurality of client computing devices;  
16. 	visual elements; and
17, 20. a visual indication.

Le also discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide:
13. 	modulation of presentation of stimulus including at least a timing of switching of images being rendered on a display interface of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31. It is the Office’s position that displaying information regarding a user’s mental state would be a modulation of a timing of switching of images, as the information regarding the mental state would be modulated from not viewable to viewable at a particular time.);  
15.	modulation of presentation of stimulus including at least modulation of contrast of images being rendered on a display interface of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31. It is the Office’s position that displaying information regarding a user’s mental state would be a modulation of a contrast of images on the interface, as the information regarding the mental state would be modulated from not viewable to viewable.);  
16. 	visual elements (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.);
17. 	a visual indication ... (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.); and
20.	a visual indication ... (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.)  .  

The motivation for making these modifications to the teachings of Peot is the same as that set forth above, in the rejection of claim 1.


As per claims 5 and 14, Peot/Le/McCarthy disclose claims 1 and 19. Peot/Le/McCarthy also discloses: 
5.	acquired time-coded feature event data ... the response classification ..., the server and a plurality of client computing devices, as shown above; and
14. 	wherein the biofeedback output includes modulation of presentation of stimulus including at least a modulation of ... signals output from a speaker of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.).

Peot fails to explicitly disclose:
5.	an identification of playback of a particular media, ... a determination of liking the particular media; the at least one computer server configured to transmit a recommendation of at least one other particular media; and
	14.	audio signals.

However, McCarthy discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing an identification of playback of a particular media, ... a determination of liking the particular media; the at least one computer server configured to transmit a recommendation of at least one other particular media (Fig. 12 S1-S10) and audio signals (Fig. 7) to provide increased social utility for the user and incentivize use of the system.

Therefore it would have been obvious to one of ordinary skill in the art of brainwave analysis at the time of the invention/filing to modify the teachings of Peot directed to acquiring feature event data from bio-signals McCarthy’s identification of media based on feature event data, determination of a user liking the media and the transmission of media recommendations to a second computing device, and use of audio signals, because to do so would result in a system for detection and interaction utilizing patient mental states that made media recommendations based on the identification of a patient’s media preferences, thereby providing increased social utility for the user and incentivizing use of the system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 16 May 2022	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

The Applicant argues on page 10 that “Peot fails to disclose that each of the plurality of client computing devices is executing a respective application of a plurality of applications” and cites the citation of the decision level classifier #130 of Peot as the respective classification.

The Office respectfully disagrees. Please see the new rejection of the claims, as required by the amendment to the claims, repeated herein:
a plurality of client computing devices capturing bio-signal data for a plurality of users each of the plurality of client computing devices in communication with at least one bio-signal sensor, wherein each of the plurality of client computing devices is executing a respective application of a plurality of applications (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8. A cue is derived from captured bio signal data, see paragraphs 4, 9 and 10. Each user has a helmet mounted device [HMD] #12, shown in Figs. 2 #3, and are engaged in activities, such as monitoring their direct environment in a ground based environment, see Figs. 7 and 8. Activities can also include flying planes, see paragraph 8. Each HMD contains one or several processors/computing devices executing applications to monitor the users physiological activities, such as their cognitive response or the visual fixation or position, see Fig. 3 and paragraphs 27-29. Similarly, all of these signals are processed by a decision level classifier #130, which is a respective application that processes all of the inputs from the other applications, including EEG Classifier #86, FNIRS Classifier #114, Pupil Classifier #104 and Dwell Time Classifier #126, see Fig. 4. See also the plural Spatial Classifiers #162-164 of Fig. 6, which are then processed by the temporal classifier #168.).


The Applicant argues on pages 10-11 that “Peot fails to disclose a system configured to update or create pipelines associated with the plurality of applications using bio-signal features extracted from labelled segments of the time-coded bio-signal data from each of the plurality of client computing devices” and argues that “While Peot discloses an archive that ‘could be used for... training of automated classifiers’ (Peot, paragraph [0055]), Peot is silent on how these classifiers are trained.”

The Office respectfully disagrees. Please see the new rejection of the claims, as required by the amendment to the claims, repeated herein:
update or create pipelines associated with the plurality of applications using bio-signal features extracted from labelled segments of the time-coded bio-signal data from each of the plurality of client computing devices, the pipelines defined by pipeline parameters for predicting brain states (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34 and 43-45 and 49-53. Peot describes creation of plural parallel pipelines, classifier pipelines #162-164, which are based on analysis of features extracted from a time window of the response signals; these pipelines are associated with the plurality of applications, such as various classifiers of Fig. 4, which are used to inspect the signal data. Applicant’s specification defines a pipeline as an instance” generated “in order to analyze the user’s private bio-signal data using particular analysis or processing parameters applied during the analysis or processing”, see present specification at paragraph 56; accordingly, the plural parallel spatial classifiers would comprise a pipeline, as would the decision level classifier #130 of Fig. 6.).

Initially the Office notes that the claims are not directed to training; accordingly, the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the claims recite updating or creating pipelines, which is clearly disclosed by the classifiers continually processing the extracted features.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.

Accordingly, the prior art rejection is upheld.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Peot, Le and McCarthy, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (16 December 2021, 8 June 2021, 30 April 2021 and 25 September 2020), and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
20 July 2022